Citation Nr: 0316645	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-07 133	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a cervical spine disorder, claimed as a result of 
trauma sustained in a motor vehicle accident while receiving 
treatment from the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1982.  
He also had additional service in the National Guard from 
August 1982 to January 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of VA.  The 
RO issued a rating decision in February 1998 denying service 
connection for a back/neck disorder.  In the January 1999 
statement of the case, the RO identified the issue which was 
the subject of its adverse rating decision as follows:  
entitlement to service connection for degenerative changes of 
the cervical spine, claimed as neck pain.  Subsequently, by 
rating decision of July 2000, the RO denied compensation 
under 38 U.S.C.A. § 1151 for a neck condition.  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge (VLJ) at the Board, in Washington, D.C., 
on July 15, 2003.  But he advised the Board, by letter 
received in June 2003, that he would be unable to attend his 
scheduled hearing.  So he withdrew his request and asked the 
Board to go ahead and make a decision.  See 38 C.F.R. 
§ 20.702(e) (2002).

The veteran provided a statement, dated in August 2000, 
wherein he indicated he no longer wanted the Disabled 
American Veterans (DAV) to represent him.  However, 
subsequently, by a memorandum dated in March 2002, DAV 
advised VA of its reappointment as his service organization 
of record.  

The decision which follows addresses the claim for service 
connection for the cervical spine disorder.  Unfortunately, 
the Board must REMAND the other claim to the RO, requesting 
section 1151 compensation for the neck condition.  




FINDING OF FACT

A cervical spine disorder was not shown to be present during 
the veteran's period of active duty; arthritis of the 
cervical spine was not manifested to a compensable degree 
within one year of his separation from active duty; and there 
is no medical evidence otherwise attributing his cervical 
spine disorder to any period of his military service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service nor may arthritis of the cervical spine be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Cervical Spine Disorder

I.  Background

Service medical records do not reflect complaints or findings 
of trauma or pathology of the neck or cervical spine.  When 
the veteran was examined in May 1982 for service separation, 
he denied arthritis, rheumatism, or bursitis, as well as bone 
or joint deformity.  Physical examination showed that the 
neck and spine were normal.  

An examination for purposes of retention in the National 
Guard was performed in January 1987.  The veteran again 
denied arthritis, rheumatism, or bursitis, as well as bone or 
joint deformity.  The neck and spine were evaluated as 
normal.  
A chest x-ray disclosed mild scoliosis.  



VA x-ray examination of the veteran's cervical spine was 
performed in April 1992.  The impression was slight 
degenerative hypertrophic changes at the C4-5 and 5-6 levels.  
In May 1996, x-ray examination was interpreted as showing 
cervical spondylosis at the level of C4-5.  In July 1996, 
magnetic resonance imaging (MRI) showed degenerative changes 
of the cervical spine, including disc herniations and 
foraminal narrowing.  Subsequent VA medical records document 
the veteran's complaints of chronic neck pain.

The veteran's claim for service connection for a cervical 
spine disorder was received in June 1997.  He maintained that 
he took one violent fall while on active duty in which he 
landed on his back and doubtless hurt his neck.  He claimed a 
second fall while on active duty which required stitches in 
his hand between the fingers and argued that this second 
trauma had an adverse impact on the neck.  In a subsequent 
statement in support of his claim received in December 2000, 
he argued that he sustained neck injuries caused by 
repetitive stress during exercise performed while in military 
service over the years from 1979 to 1988.  In another 
statement received in November 2001, he attributed his neck 
disability to frequent bending of the neck over an eight year 
period during service when he had to perform bent leg sit-
ups.  He referred to medical papers he had submitted which, 
he maintained, demonstrated that bending of the neck can 
cause scoliosis and spondylosis.  

A hearing was held before a VA hearing officer at the RO in 
August 2000.  In his testimony, the veteran stated that a 
curvature or misalignment of the cervical spine, diagnosed as 
scoliosis, was documented during a service department 
physical examination in January 1987.  He reported that his 
neck went out of alignment from the stress of bending the 
neck while performing exercises during service.  

Added to the record in support of the claim were excerpts 
from medical treatises and articles about physical training.  
Cumulatively, they discuss aspects of cervical spondylosis 
and cervical radiculitis, as well as adult scoliosis.  The 
discussion of adult scoliosis indicates that pain and 
curvature of the spine are due to degeneration (wear and 
tear) of structures which support the spine.  The discussion 
of the right way to perform sit-ups advises against 
interlacing the fingers behind the head, as this practice 
tends to pull on the head, which can stress the neck and 
cause injury.


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and implementing regulations pertinent to the issues 
on appeal are liberalizing and therefore applicable.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 2001 and June 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  Also, he was advised to provide a properly executed 
release so that VA could request private medical records for 
him.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.



Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran's service 
department medical records covering his period of active duty 
are on file, as well as a report of a physical examination he 
underwent in January 1987 for retention in the National 
Guard.  The RO contacted the National Personnel Records 
Center (NPRC), specifically requesting medical records from 
the veteran's period of National Guard service.  NPRC advised 
that all records had been sent to the RO.  Further, the RO 
requested the veteran to advise of dates and places he was 
treated in military service for his neck condition; he was 
also asked dates and places of treatment of his neck 
condition by private physicians since his discharge from 
service.  He has not identified specific instances of 
treatment of his neck condition during service nor has he 
identified private physicians who have treated his neck 
condition since his discharge from service.

Additionally, the veteran's VA treatment records have been 
obtained and associated with the claims file.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  Furthermore, the veteran has 
had the opportunity to testify at a hearing before a local RO 
hearing officer.  He withdrew his request for an additional 
hearing scheduled before a VLJ of the Board.  As well, the 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred in or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted, too, for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran asserts, in part, that he has a cervical spine 
disorder as a result of two violent falls sustained while on 
active duty.  However, service medical records covering his 
period of active duty are completely devoid of any references 
to either of the two alleged episodes of trauma to his neck 
or cervical spine.  And even if, for the sake of argument, 
the Board were to assume that he in fact sustained 
that trauma, no chronic cervical spine disorders were present 
during his period of active duty-including when examined in 
May 1982 for separation from service.  



The veteran also asserts that his scoliosis was caused by the 
repetitive trauma of physical training during service, 
especially by performing sit-ups.  Scoliosis or lateral 
deviation of the spine was noted on a service department 
physical examination in January 1987.  Since scoliosis was 
detected by chest x-ray examination rather than by imaging of 
the neck, it is not clear from the medical evidence whether 
scoliosis involved any portion of the cervical spine.  
However, even assuming that scoliosis may have involved the 
cervical spine, it nevertheless remains that there is no 
medical evidence of record causally linking the scoliosis 
to either the veteran's period of active duty or his National 
Guard service.  

Degenerative changes of the cervical spine were first 
definitively identified in April 1992, more than 1 year after 
the veteran had completed both his active duty and National 
Guard service.  So it was beyond the presumptive period.

The Board also has considered the additional evidence from 
the medical treatise and physical training literature 
indicating that scoliosis can be due to wear and tear, 
and pointing out that the performance of sit-ups in a certain 
manner can stress the neck and produce injury over time.  The 
Board does not dispute the validity of this treatise 
evidence.  But this evidence does not indicate this occurred 
in this particular instance; it merely raises the possibility 
of such an injury occurring in the garden variety, generic 
sense.  And this will not suffice.  Instead, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of this particular case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).  So even considering this evidence, there 
still is no objective medical opinion indicating that, in 
this particular case, the veteran's current degenerative 
changes or pathology involving his cervical spine-including 
his spondylosis, are attributable to any incident or 
experience of either his period of active duty or his period 
of National Guard service.



Since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on determinative issues such as the diagnosis or etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
So there remains no competent evidence that his cervical 
spine disorder had its onset during his period of active 
duty, that it was present within the first year following his 
discharge from service, or that it is otherwise attributable 
to any period of his military service.  

For all the foregoing reasons, the claim for service 
connection for a cervical spine disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

Section 1151 Compensation for a Cervical Spine Disorder

For this claim, the veteran alleges that his neck condition 
is attributable to an injury he sustained while receiving 
treatment from VA.  He says that he was a passenger in a 
government vehicle involved in an accident on May 9, 1996.



A review of the record on appeal shows the veteran had 
degenerative changes of his cervical spine as of April 1992, 
before the accident in question.  An x-ray examination of his 
cervical spine on May 9, 1996, the day of the accident, 
showed cervical spondylosis with relative spasm; there was no 
fracture or displacement.  The report of another x-ray taken 
a few days later, on May 14, 1996, includes a clinical 
history of pain status-post motor vehicle accident about six 
days earlier.  The impressions were no fracture, degenerative 
joint disease of C4, C5 and C6.

Other treatment entries of May 1996 show diagnoses of muscle 
sprain or cervical strain secondary to the motor vehicle 
accident.  When the veteran was treated at a VA hospital in 
November 1996 for an unrelated condition, a listing of his 
medical history included the following:  motor vehicle 
accident in May 1996, resulting in chronic neck, right 
shoulder and right arm pain.  A treatment entry of November 
5, 1999, indicates that he presented for follow-up care after 
having been involved in another motor vehicle accident three 
days earlier.

The medical evidence currently of record does not include an 
opinion about whether the pre-existing degenerative changes 
of the cervical spine were aggravated (i.e., became 
chronically worse) as a result of the May 9, 1996, 
motor vehicle accident.  And VA adjudicators may only 
consider independent medical evidence to support our 
findings; we cannot rely on our own unsubstantiated medical 
conclusions.  If, as in this case, the medical evidence 
of record is insufficient, we must supplement the record by 
seeking an advisory opinion or ordering a medical examination 
to support the ultimate conclusions and decide the appeal.  
38 U.S.C.A. § 5103A(d); see also Colvin v. Derwinski, 
1 Vet. App. 171 (1991).



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied, including in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The RO 
should inform the veteran of the specific 
types of evidence that would help 
establish his claim and should indicate 
to him which evidence he is responsible 
for obtaining and which evidence 
VA will obtain for him.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002).

2.  Schedule a VA orthopedic examination 
to determine the nature and course of the 
veteran's cervical spine disorder prior 
to and since May 9, 1996.  The claims 
folder and a copy of this REMAND should 
be made available for the examiner's 
review prior to the examination.  It is 
imperative that all questions listed 
below be answered so that the Board has 
all information necessary to adjudicate 
the pending claim.  If the examiner is 
unable to make any determination without 
engaging in unwarranted speculation, the 
rationale for that opinion must be 
indicated in the record.  The factors 
upon which any medical opinion is based 
should be discussed.

Based on a complete review of the claims 
file, the examiner should provide a 
medical opinion responding to the 
following question:

Is it at least as likely as not there was 
a permanent increase in severity of the 
veteran's pre-existing cervical spine 
disorder as a result of the trauma he 
sustained on May 9, 1996, when he was 
receiving care from VA?  Please discuss 
the rationale for the opinion.  Also bear 
in mind the standard of proof underlined 
above when formulating the response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

3.  Ensure that all development requested 
in this REMAND has been complied with in 
full, including the medical opinion 
responding to the question posed.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the claim in light of 
the additional evidence obtained as a 
result of this REMAND.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and given 
time to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



